Upon appeal to this court from a judgment of the Court of Special *953Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of violating section 982 of the Penal Law (keeping slot machines or devices), the judgment was reversed on the law and the information dismissed (276 App. Div. 984). Upon appeal to the Court of Appeals, this court’s order was reversed (301 N. Y. 43) and the case remitted to this court for its determination of the facts in accordance with section 543-a of the Code of Criminal Procedure. The judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of violating section 982 of the Penal Law, is unanimously affirmed. The findings of fact implicit in the judgment of conviction are affirmed. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ.